—Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 10, 1999, which, in this action brought to recover moneys paid on a letter of credit, inter alia, granted defendant’s motion to dismiss on grounds of forum non conveniens, unanimously affirmed, with costs.
The IAS Court appropriately exercised its discretion in dismissing the action pursuant to CPLR 327 (see, e.g., World Point Trading v Credito Italiano, 225 AD2d 153, 159). The genesis of the subject transaction was in Singapore, where the application for the original letter of credit and the decision to dishonor the letter of credit on the ground of forgery were made. Insofar as the crucial underlying issue in this litigation is concerned, i.e., whether plaintiff Korean bank’s honoring of the letter of credit was reasonable, there is no meaningful nexus to New York. Under all the circumstances, Singapore is a more convenient forum than New York, not least because of its *361proximity to Korea, where the purported fraud occurred. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.